Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
In the preliminary amendment filed 01/19/2021, the following has occurred: claims 2-20 have been added. Now, claims 1-20 are pending.
D
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,320. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited claims of the instant application are also recited in the claims of the ‘320 patent, which recites additional limitations and some cosmetic differences that do not patentably distinguish the claims of the instant application over those of the ‘320 patent.
Claims 1-7, 10-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8,812,599. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited claims of the instant application are also recited in the claims of the ‘599 patent, which recites additional limitations and some cosmetic differences that do not patentably distinguish the claims of the instant application over those of the ‘599 patent.
Claims 8-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,320 in view of Moshfeghi, US Patent Application Publication No. 2011/003528.
Each of the limitations recited claims of the instant application are also recited in the claims of the ‘320 patent as explained above. However, the claims of the ‘320 patient do not explicitly recite geographic location information including a zip code and a SMTP or IMAP protocol. However, Moshfeghi teaches these elements as set forth in the 103 rejections below. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these element to the claims of the ‘320 patent for the reasons given in the rejections below.
Claims 8-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8,812,599 in view of Moshfeghi, US Patent Application Publication No. 2011/003528.
Each of the limitations recited claims of the instant application are also recited in the claims of the ‘599 patent as explained above. However, the claims of the ‘599 patient do not explicitly recite geographic location information including a zip code and a SMTP or IMAP protocol. However, Moshfeghi teaches these elements as set forth in the 103 rejections below. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these element to the claims of the ‘599 patent for the reasons given in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “The networked messaging system of claim 1,…” Claim 1 recites a “method,” while claim 19 recites a “network message system.” Therefore, it appears that claim 20 should be dependent on claim 19. For examination purposes, claim 20 will be interpreted as being dependent on claim 19.
Claims 14 and 17 each reference “the first computer system.” Each of these claims depend on claim 1, which recites “a first system” but does not include a recitation of “a first computer system.”  Therefore, these limitations lack sufficient antecedent basis in the claims. For examination purposes, these limitations will be treated as “the first system.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18: Step 2A Prong One
Claim 1 recites receiving a message, the message comprising a general descriptor useable to identify at least one intended recipient address, the at least one recipient address being different from the general descriptor; obtaining contextual information corresponding to the general descriptor from at least one of the message and the at least one medical records; using the general descriptor and the contextual information to identify the at least one recipient address; and after identifying the at least one recipient address, delivering the message to the at least one recipient address.
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which is a subgrouping of Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, but for the recitation of “electronic medical records system,” “electronic message,” and “first system,” each of the above identified limitations could be manually accomplished by interactions between individuals such as receiving a message containing information, using the information to identify a user who should receive the message, and sending the message to the identified user. But for the recitation of generic computer components, such manual steps encompass Certain Methods of Organizing Human Activity.
Claims 2-18 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, claims 2-14 further define the general descriptor and the recipient address. Therefore, these claims are directed to an abstract idea for similar reasons as set forth above. Claims 15-18 recite the additional steps of adding contextual data to the medical records, using the contextual data to identify a patient, including a portion of the contextual data in a medical record, and generating an intended recipient in the message. As explained above, these steps as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which is a subgrouping of Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. Therefore, each of these claims, whether considered alone or in combination, encompass Certain Methods of Organizing Human Activity.
Claims 1-18: Step 2A Prong Two
This judicial exception is not integrated into a practical application because. This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas along, insignificant, extra-solution data gathering and transmitting activity, and generally linking the abstract idea to a particular technological environment. 
Claims 1-18, directly or indirectly, recite the following generic computer components configured to implement the abstract idea: “electronic medical record system,” “electronic message” “first system.” The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph 0098) as well as electronic messages that include “a virtual "Create E-mail" icon 506 selectable via touch or cursor movement as well known in the computing industry” (see paragraph 00121). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claim 12 further recites transmitting the electronic message using SMTP or IMAP. This recitation of electronically transmitting the message amounts to no more than insignificant, extra-solution data transmitting activity, which does not integrate the abstract idea into a practical application, whether considered alone or in combination. Claims 15 and 17 further recite adding data to the electronic medical record. This recitation amounts to no more than generally linking the abstract idea to a particular technological environment which does not integrate the abstract idea into a practical application, whether considered alone or in combination.
Claims 1-11: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Storing and retrieving data from memory, such as recited in claims 15 and 17, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.
Claims 19-20: Step 2A Prong One
Claim 19 recites receiving a message, the message comprising a general descriptor, the general descriptor being different from an intended recipient address for an intended recipient; obtaining contextual information corresponding to the general descriptor from at least one of the medical record and the message; identifying the intended recipient address for the message, based upon the general descriptor and the contextual information; and after identifying the intended recipient address, delivering the message to the intended recipient at the intended recipient address.
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which is a subgrouping of Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, but for the recitation of “first medical record system,” “first computer system communicatively linked to the first medical record system,” “electronic message,” each of the above identified limitations could be manually accomplished by interactions between individuals such as receiving a message containing information, using the information to identify a user who should receive the message, and sending the message to the identified user. But for the recitation of generic computer components, such manual steps encompass Certain Methods of Organizing Human Activity. Claim 20 incorporates this abstract idea and is further directed to an abstract idea but for the recitation of the additional generic computer components of “second computer system and at least one second electronic medical records system.” Therefore, each of these claims, whether considered alone or in combination, encompass Certain Methods of Organizing Human Activity.
Claims 19-20: Step 2A Prong Two
This judicial exception is not integrated into a practical application because. This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract idea along, insignificant, extra-solution data gathering and transmitting activity. 
Claims 19-20, directly or indirectly, recite the following generic computer components configured to implement the abstract idea: “first medical record system,” “first computer system communicatively linked to the first medical record system,” “electronic message,” “second computer system,” and “second electronic medical records system.” The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph 0098) as well as electronic messages that include “a virtual "Create E-mail" icon 506 selectable via touch or cursor movement as well known in the computing industry” (see paragraph 00121). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claims 19-20: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-11, and 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoddard, US Patent No. 8,103,726 in view of Koehl, US Patent No. 8,626,524.
As per claim 1, Stoddard teaches a computer-implemented electronic messaging method, the method comprising the steps of: receiving an electronic message at a first system, the electronic message comprising a general descriptor useable to identify at least one intended recipient address, the at least one recipient address being different from the general descriptor (see column 2, lines 40-46; email content analyzer device obtains data from an electronic message that is different from a recipient address to identify an intended recipient address); obtaining contextual information corresponding to the general descriptor from at least one of the electronic message (see column 7, lines 51-54; general descriptor could be considered to be a portion of the body of the message which is used to identify a context for an intended recipient); using the general descriptor and the contextual information to identify the at least one recipient address (see column 9, lines 44-50; based on the analysis, including of general descriptor and context, a recipient address is identified); and after identifying the at least one recipient address, delivering the electronic message to the at least one recipient address (see column 10, lines 21-23; identified recipient receives email message).
Stoddard does not explicitly apply the identification of intended recipient to use with an electronic medical records system. However, this recitation only appears in the pre-amble and in the alternative within the body of the claim, which does not differentiate the claim for the prior art.  However, Koehl further teaches an electronic messaging system for use with at least one electronic medical records system (see abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the existing electronic messaging system of Stoddard to an environment that includes medical records systems because it would not alter the operations of Stoddard and one of ordinary skill would be motivated to address the known challenges of messaging with additional data in a medical data environment (see column 1, lines 30-34 of Koehl).
As per claim 2, Stoddard and Koehl teaches the method of claim 1 as described above.  Stoddard further teaches the general descriptor comprises at least one of a recipient descriptor and an event descriptor (see column 5, lines 35-38; e.g. recipient filed, body, subject, history, etc. could be examples of recipient descriptor and event descriptor).
As per claim 3, Stoddard and Koehl teaches the method of claim 2 as described above.  Stoddard further teaches the event descriptor defines at least one of a process, a procedure, a test, a consult, a referral, a follow-up procedure, and a workflow to be performed by the at least one identified recipient (see column 5, lines 35-38; the body of the message would at least represent a process). Additionally, it should be noted that this claim is dependent on claim 2, which recites recipient descriptor and event descriptor in the alternative. Therefore, the prior art need only teach one of the descriptors to teach the claim as a whole.
As per claim 4, Stoddard and Koehl teaches the method of claim 2 as described above.  Stoddard further teaches the recipient descriptor comprises a type (see column 7, lines 49-50). However, as noted above, Stoddard does not explicitly the identification of intended recipient to a healthcare environment, such as a caregiver type.  Koehl further teaches a recipient descriptor comprises a caregiver type (see column 4, lines 54-64; manages data messaging including between caregiver type). It would been obvious to one of ordinary skill in the art at the time of the invention to add a caregiver type to the types of recipients in Stoddard for the reasons given above with respect to claim 1. Additionally, it should be noted that this claim is dependent on claim 2, which recites recipient descriptor and event descriptor in the alternative. Therefore, the prior art need only teach one of the descriptors to teach the claim as a whole.
As per claim 5, Stoddard and Koehl teaches the method of claim 4 as described above.  While Stoddard further teaches a recipient type as described above, as further described above, Stoddard does not explicitly teach a caregiver type.  Koehl further teaches the caregiver type is at least one of a primary care physician, a cardiologist, a podiatrist, a radiologist, an endocrinologist, a pharmacist, and an anesthesiologist (see column 4, lines 54-64; manages data messaging including between caregiver type). It would been obvious to one of ordinary skill in the art at the time of the invention to add a caregiver type to the types of recipients in Stoddard for the reasons given above with respect to claim 1. Additionally, it should be noted that this claim is indirectly dependent on claim 2, which recites recipient descriptor and event descriptor in the alternative. Therefore, the prior art need only teach one of the descriptors to teach the claim as a whole.
As per claim 6, Stoddard and Koehl teaches the method of claim 2 as described above.  While Stoddard further teaches a recipient type as described above, as further described above, Stoddard does not explicitly teach a caregiver type.  Koehl further teaches the recipient descriptor corresponds to a medical insurance provider (see column 4, lines 54-64; manages data messaging including between caregiver type including payer). It would been obvious to one of ordinary skill in the art at the time of the invention to add a caregiver type to the types of recipients in Stoddard for the reasons given above with respect to claim 1. Additionally, it should be noted that this claim is dependent on claim 2, which recites recipient descriptor and event descriptor in the alternative. Therefore, the prior art need only teach one of the descriptors to teach the claim as a whole.
As per claim 7, Stoddard and Koehl teaches the method of claim 2 as described above.  While Stoddard further teaches an event descriptor, Stoddard does not explicitly teach the event descriptor corresponds to a medical insurance process. Koehl further teaches an event descriptor corresponds to a medical insurance process (see column 8, lines 8-10). It would been obvious to one of ordinary skill in the art at the time of the invention to add a medical insurance process to the event descriptor of Stoddard for the reasons given above with respect to claim 1. Additionally, it should be noted that this claim is dependent on claim 2, which recites recipient descriptor and event descriptor in the alternative. Therefore, the prior art need only teach one of the descriptors to teach the claim as a whole.
As per claim 10, Stoddard and Koehl teaches the method of claim 13 as described above.  Stoddard further teaches the at least one recipient address comprises a plurality of recipient addresses, and wherein the plurality of recipient addresses include at least a first and a second organization (see column 3, lines 57-60).
As per claim 11, Stoddard and Koehl teaches the method of claim 1 as described above.  Stoddard further teaches the recipient address comprises a recipient address for a group of individuals (see column 4, lines 27-29).
As per claim 13, Stoddard and Koehl teaches the method of claim 1 as described above.  Stoddard further teaches the general descriptor is an event descriptor corresponding to a workflow, and the workflow is bi- directional (see column 5, lines 53-56; the body here is interpreted to be a bi-directional workflow because it is used to identify content and whether it matches an intended recipient).
As per claim 14, Stoddard and Koehl teaches the method of claim 1 as described above.  Stoddard further teaches the general descriptor is an event descriptor corresponding to a workflow comprising a plurality of sub-processes, and the first computer system identifies at least one recipient corresponding to each one of the plurality of sub-processes and forwards electronic messages to each of the plurality of recipients (see column 5, lines 53-56; the body here is interpreted to be a workflow with subprocesses because it is used to identify intended recipients).
As per claim 15, Stoddard and Koehl teaches the method of claim 1 as described above.  As noted above, Stoddard does not explicitly teach electronic medical records system.  Koehl further teaches adding contextual data to the at least one electronic medical records system (see column 10, lines 7-12; adds updated data to EHR). Since Stoddard identifies contextual data, it would have been obvious to one of ordinary skill in the art at the time of the invention to add this data to an EHR in combining the EHR of Koehl with Stoddard because it would not alter the operations of Stoddard and one of ordinary skill would be motivated to address the known challenges of messaging with additional data in a medical data environment (see column 1, lines 30-34 of Koehl).
As per claim 16, Stoddard and Koehl teaches the method of claim 1 as described above.  As noted above, Stoddard does not explicitly teach electronic medical records system including identifying a patient.  Koehl further teaches using contextual data to identify one or more patient (see column 10, lines 13-22). Since Stoddard identifies contextual data, it would have been obvious to one of ordinary skill in the art at the time of the invention to add this data to identify a patient in combining the data of Koehl with Stoddard because it would not alter the operations of Stoddard and one of ordinary skill would be motivated to address the known challenges of messaging with additional data in a medical data environment (see column 1, lines 30-34 of Koehl).
As per claim 17, Stoddard and Koehl teaches the method of claim 1 as described above.  As noted above, Stoddard does not explicitly teach electronic medical records system.  Koehl further teaches automatically including at least a portion of contextual data in an electronic medical records system at a first computer system (see column 10, lines 7-12; adds updated data to EHR). Since Stoddard identifies contextual data, it would have been obvious to one of ordinary skill in the art at the time of the invention to add this data to an EHR in combining the EHR of Koehl with Stoddard because it would not alter the operations of Stoddard and one of ordinary skill would be motivated to address the known challenges of messaging with additional data in a medical data environment (see column 1, lines 30-34 of Koehl).
As per claim 18, Stoddard and Koehl teaches the method of claim 1 as described above.  Stoddard further teaches delivering the electronic message to the at least one intended recipient address includes automatically generating the intended recipient address in the electronic message (see column 10, lines 21-23; identified recipient receives email message).
As pe claim 19, Stoddard teaches a networked messaging system for use creating messages, related to workflows and procedures when a recipient address is not known comprising: a first system; and a first computer system communicatively linked to the first system, the first computer system programmed to perform the steps of: receiving an electronic message, the electronic message comprising a general descriptor, the general descriptor being different from an intended recipient address for an intended recipient (see column 2, lines 40-46; email content analyzer device obtains data from an electronic message that is different from a recipient address to identify an intended recipient address); obtaining contextual information corresponding to the general descriptor from at least one of the first system and the electronic message (see column 7, lines 51-54; general descriptor could be considered to be a portion of the body of the message which is used to identify a context for an intended recipient); identifying the intended recipient address for the electronic message, based upon the general descriptor and the contextual information (see column 9, lines 44-50; based on the analysis, including of general descriptor and context, a recipient address is identified); and after identifying the intended recipient address, delivering the electronic message to the intended recipient at the intended recipient address (see column 10, lines 21-23; identified recipient receives email message).
Stoddard does not explicitly teach the first system is a medical record system comprising patient records and caregiver records. Koehl teaches an electronic messaging system including a first system that is a medical record system comprising patient records and caregiver records (see column 2, lines 21-28). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the existing electronic messaging system of Stoddard to an environment that includes medical records systems because it would not alter the operations of Stoddard and one of ordinary skill would be motivated to address the known challenges of messaging with additional data in a medical data environment (see column 1, lines 30-34 of Koehl).
As per claim 20, Stoddard and Koehl teaches the system of claim 19 as described above.  Stoddard further teaches a second computer system and at least a second electronic system, and wherein first computer system is programmed to deliver the electronic message to the second computer system (see column 2, lines 7-16). As noted above, Stoddard does not explicitly teach the medical records system.  Koehl further teaches at least a second electronic medical records system (see column 10, lines 38-39). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the existing electronic messaging system of Stoddard to an environment that includes medical records systems because it would not alter the operations of Stoddard and one of ordinary skill would be motivated to address the known challenges of messaging with additional data in a medical data environment (see column 1, lines 30-34 of Koehl).

Claims 8-9 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoddard, US Patent No. 8,103,726 in view of Koehl, US Patent No. 8,626,524 and further in view of Moshfeghi, US Patent Application Publication No. 2011/003528.
As per claim 8, Stoddard and Koehl teaches the method of claim 1 as described above.  Stoddard does not explicitly teach the general descriptor comprises a geographic location. Moshfeghi teaches an electronic messaging system with a general descriptor comprises a geographic location (see paragraph 0096; identifies the geographic location associated with the sender of an electronic message). It would have been obvious to one of ordinary skill in the art at the time of the invention to add this data to the general descriptor of Stoddard and Koehl with the motivation of further taking into consideration, location-based data of users, which is known to be associated with user devices (see paragraph 0004 of Moshfeghi).
As per claim 9, Stoddard, Koehl, and Moshfegi teaches the method of claim 8 as described above.  Stoddard does not explicitly teach the geographic location comprises a zip code. Moshfeghi further teaches the geographic location comprises a zip code (see paragraph 0096). It would have been obvious to one of ordinary skill in the art at the time of the invention to add this data to the general descriptor of Stoddard and Koehl with the motivation of further taking into consideration, location-based data of users, which is known to be associated with user devices (see paragraph 0004 of Moshfeghi).
As per claim 12, Stoddard and Koehl teaches the method of claim 1 as described above.  Stoddard does not explicitly teach the electronic message is transmitted using at least one of a Simple Mail Transfer Protocol (SMTP) and an Internet Message Access Protocol (IMAP). Moshfeghi teaches an electronic messaging system that transmits messages using at least one of a Simple Mail Transfer Protocol (SMTP) and an Internet Message Access Protocol (IMAP) (see paragraph 0091). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize this email protocol because it is recognized in the art as an advanced protocol (see paragraph 0091 of Moshfeghi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LeVasseur, US Patent No. 8,682,979, discloses automated email sending without requiring email 	addresses.
Bareis, International Publication No. WO 2010/128122, discloses automatically determining an 	address for the recipient of an email.
Edwards, Britain tracking its citizens' calls, emails; 'State Spying', discloses analyzing data fields 	within email messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626